
	
		II
		110th CONGRESS
		2d Session
		S. 2765
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2008
			Mr. Hagel introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To strengthen and permanently preserve
		  social security.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Saving Social Security Act of
			 2008.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Investment-based social security
					Sec. 101. Establishment of an investment-based option for
				social security benefits.
						Part B—Investment-based social
				  security
						Sec. 250.
				  Definitions.
						Sec. 251. Election to waive
				  eligibility.
						Sec. 252. Social security savings accounts for employees (SAFE
				  accounts).
						Sec. 253. SAFE Investment
				  Fund.
						Sec. 254.
				  Distributions.
						Sec. 255. Social Security Investment
				  Board.
					Sec. 102. Adjustments to primary insurance amounts under part
				A of title II
				of the Social Security Act for
				investing workers with SAFE accounts.
					Sec. 103. Minimum Social Security benefit.
					Sec. 104. Tax treatment of investment-based social
				security.
					Sec. 105. Study on use of private annuities for SAFE account
				distributions.
					Sec. 106. Study regarding financial literacy.
					TITLE II—Debt-based social security
					Subtitle A—Adjustments
					Sec. 201. Modification to retirement age.
					Sec. 202. Modification of PIA factors to reflect changes in
				life expectancy.
					Sec. 203. Actuarial adjustment for retirements.
					Subtitle B—Maintenance of social security trust
				funds
					Sec. 211. Maintenance of adequate balances in the social
				security trust funds.
				
			IInvestment-based social security
			101.Establishment of an
			 investment-based option for social security benefits
				(a)In
			 generalTitle II of the
			 Social Security Act (42 U.S.C. 401 et
			 seq.) is amended—
					(1)by inserting before section 201 the
			 following:
						
							ADebt-based social
				security
							;
					and
					(2)by adding at the end the following:
						
							BInvestment-based social security
								250.DefinitionsFor purposes of this part—
									(1)Investing
				workerThe term
				investing worker means any individual—
										(A)who after the date of enactment of this
				part—
											(i)receives wages on which there is imposed a
				tax under section 3101(a) of the Internal Revenue Code of 1986; or
											(ii)derives self-employment income on which
				there is imposed a tax under section 1401(a) of the Internal Revenue Code of
				1986; and
											(B)who was born on or after January 1, 1963,
				and does not make an election to waive investment-based social security under
				this part as provided under section 251(a).
										(2)Social security
				savings accounts for employees (SAFE Account)The term social security savings
				accounts for employees or SAFE Account means an account
				established for an investing worker within the SAFE Investment Fund under
				section 252.
									(3)SAFE Investment
				FundThe term SAFE
				Investment Fund or Fund means the fund established under
				section 253.
									(4)Social Security
				Investment BoardThe term
				Social Security Investment Board or Board means the
				board established under section 254.
									(5)CommissionerThe term Commissioner means
				the Commissioner of Social Security.
									251.Election to waive
				eligibility
									(a)Election To
				waive eligibility for SAFE Accounts
										(1)In
				generalAny individual may
				elect to waive eligibility under this part in such form and manner as
				prescribed by the Board at any time after such individual attains the age of 18
				and before such individual attains the age of 25. Such election shall be
				irrevocable.
										(2)Individual born
				before January 1, 1981Notwithstanding paragraph (1), in the case
				of any individual born after December 31, 1962, and before January 1, 1983,
				such individual may elect to waive eligibility under this part in such form and
				manner as prescribed by the Board at any time before January 1, 2009. Such
				election shall be irrevocable.
										(b)Disposition of
				SAFE AccountIn the case of
				any individual who makes an election under paragraph (1), any assets in such
				individual's SAFE Account shall be paid to the Federal Old-Age and Survivors
				Insurance Trust Fund, and such individual's eligibility for benefits under part
				A shall be determined as if such Account had never been established.
									252.Social security
				savings accounts for employees (SAFE accounts)
									(a)Establishment
				of SAFE AccountsNot later
				than 30 days after the date on which an individual first becomes an investing
				worker, the Social Security Investment Board shall establish a SAFE Account for
				such individual in the SAFE Investment Fund.
									(b)Contributions
										(1)In
				generalThe Secretary of the
				Treasury shall transfer from the Federal Old-Age and Survivors Insurance Trust
				Fund to the SAFE Investment Fund, for crediting by the Social Security
				Investment Board to the SAFE Account of an investing worker, an amount equal to
				the SAFE Account contribution amount with respect to each investing
				worker.
										(2)SAFE Account
				contribution amountFor
				purposes of paragraph (1), the term SAFE Account contribution
				amount means, with respect to an investing worker for a calendar year,
				the product derived by multiplying—
											(A)the sum of the total wages paid to, and
				self-employment income derived by, such individual during such calendar year;
				by
											(B)4 percent.
											(c)Designation of
				investments
										(1)Initial
				designation
											(A)In
				generalNot later than 10
				days after an account is established for an investing worker under subsection
				(a), the investing worker shall designate to which investment funds within the
				SAFE Investment Fund contributions to such account under subsection (b) shall
				be allocated.
											(B)Default
				allocation
												(i)In
				generalIf no designation is
				made pursuant to paragraph (1), the Board shall allocate such contributions in
				accordance with the life-span investment option.
												(ii)Life-span
				investment optionFor
				purposes of this section, the life-span investment option shall provide for the
				management and investment of funds within an investing worker's SAFE account on
				the basis of the age of the investing worker in accordance with regulations
				established by the Board. In establishing regulations with respect to the
				life-span investment option under this subparagraph, the Board shall
				consider—
													(I)with respect to the youngest investing
				workers, investing 80 percent of such funds in stocks and 20 percent of such
				funds in bonds; and
													(II)with respect to the oldest investing
				workers, investing 35 percent of such funds in stocks and 65 percent of such
				funds in bonds.
													(2)Subsequent
				designationsAt least twice
				each year, an investing worker may redesignate the allocation of investments
				funds within the SAFE Investment Fund to which contributions with respect to
				such investing worker are allocated.
										(d)Time
				designation takes effectA
				designation under subsection (c) shall take effect with respect to
				contributions made beginning more than 14 days after the date of the
				designation.
									(e)Investing
				worker’s property right in the SAFE AccountEach SAFE Account designated by an
				investing worker is the sole property of the worker.
									(f)Form of
				designationsDesignations
				under this section shall be made—
										(1)on W–4 forms (or any successor forms);
				or
										(2)in such other manner as the Social Security
				Investment Board may prescribe in order to ensure ease of
				administration.
										253.SAFE Investment
				Fund
									(a)In
				generalThere shall be
				established and maintained in the Treasury of the United States a SAFE
				Investment Fund in the same manner as the Thrift Savings Fund under sections
				8437 (excluding paragraphs (4) and (5) of subsection (c) thereof), 8438, and
				8439 of title 5, United States Code, insofar as such sections are not
				inconsistent with the provisions of this part.
									(b)Investment
				earnings report
										(1)In
				generalAt least annually,
				the SAFE Investment Fund shall provide to each investing worker a SAFE
				Investment Status Report. Such report may be transmitted electronically upon
				the agreement of the investing worker under the terms and conditions
				established by the Social Security Investment Board.
										(2)Contents of
				reportThe SAFE Investment
				Status Report, with respect to a SAFE Account, shall provide the following
				information:
											(A)The total SAFE Account contributions made
				in the last quarter, the last year, and since the Account was
				established.
											(B)The amount and rate of return earned for
				each period described in subparagraph (A).
											(C)A projection of how much the investing
				worker will have available on the date the worker attains normal retirement age
				if such contributions and earnings continue at the same rate during the
				remaining period ending with such date.
											(c)Maximum
				administrative feeThe SAFE
				Investment Fund shall charge each investing worker in the Fund a single,
				uniform annual administrative fee not to exceed 0.57 percent of the value of
				the assets invested in the worker’s SAFE Account.
									254.Distributions
									(a)Date of initial
				distributionExcept as
				provided in subsection (b)(4), distributions may only be made from a SAFE
				Account of an investing worker on and after the earliest of—
										(1)the date the investing worker attains
				normal retirement age, as determined under section 216; or
										(2)the date on which funds in the investing
				worker’s SAFE Account are sufficient to transfer to the Federal Old-Age and
				Survivors Insurance Trust Fund—
											(A)an amount equal to the old-age insurance
				amount (as calculated under subsection (b)(1)(B)); and
											(B)an amount equal to the survivor's insurance
				amount (as calculated under subsection (b)(2)(B)).
											(b)Form of
				distribution
										(1)Federal annuity
				payment
											(A)In
				generalOn the date
				determined under subsection (a), so much of the balance in an investing
				worker's SAFE Account as does not exceed the old-age insurance amount shall be
				transferred to the Federal Old-Age and Survivors Insurance Trust Fund and the
				investing worker shall be entitled to a Federal annuity payment.
											(B)Old-age
				insurance amountFor purposes
				of this section, the old-age insurance amount is an amount which is sufficient
				to provide a Federal annuity payment which, when added to the investing
				worker’s monthly benefit under part A, is equal to one-twelfth of 135 percent
				of the poverty line (as defined in section 673(2) of the Community Services
				Block Grant Act (42 U.S.C. 9902(2))).
											(C)Federal annuity
				paymentFor purposes of this
				section, the term Federal annuity payment means a monthly payment
				from the Federal Old-Age and Survivors Insurance Trust Fund in an amount
				determined by the Social Security Investment Board based on the amount
				transferred to the Federal Old-Age and Survivors Insurance Trust Fund under
				subparagraph (A) and the life expectancy of the investing worker (determined
				under reasonable actuarial assumptions).
											(2)Family or
				survivor benefits for related individuals
											(A)In
				generalOn the date
				determined under subsection (a), in the case of an investing worker whose SAFE
				Account has funds in excess of the amount required to be transferred under
				paragraph (1)(A), so much of such excess funds as does not exceed the
				survivor's insurance amount shall be transferred to the Federal Old-Age and
				Survivors Insurance Trust Fund and any related individual shall be entitled to
				a survivor's payment at the time such related individual meets the applicable
				requirements for a monthly payment under section 202.
											(B)Survivor's
				insurance amountFor purposes
				of this section, the survivor's insurance amount is an amount, determined by
				the Social Security Investment Board under rules established by such Board,
				which is sufficient to provide survivor's payments to all related
				individuals.
											(C)Survivor's
				paymentFor purposes of this
				section, the term survivor's payment means a monthly payment from
				the Federal Old-Age and Survivors Insurance Trust Fund in an amount which, when
				added to such related individual's monthly benefit (or projected monthly
				benefit) under this title, is equal to the benefit such related individual
				would be entitled to under section 202 if the investing worker had waived the
				application of this part.
											(D)Related
				individualFor purposes of
				this section, the term related individual means, with respect to
				an investing worker, any individual entitled to benefits under section 202
				based on the wages or self-employment income of such worker.
											(3)Payment of
				excess SAFE Account fundsTo
				the extent funds remain in an investing worker’s SAFE Account after the
				transfer required under paragraphs (1) and (2), such excess assets shall be
				payable to the worker in such manner and in such amounts as determined by the
				worker.
										(4)Distribution in
				the event of deathIf the
				investing worker dies before the date determined under subsection (a), the
				balance in the worker’s SAFE Account shall be distributed in the following
				manner:
											(A)Not more than an amount equal to the
				survivor's insurance amount shall be transferred to the Federal Old-Age and
				Survivors Insurance Trust Fund.
											(B)The remainder (if any) shall be distributed
				in a lump sum, under rules established by the Social Security Investment Board,
				to the investing worker’s estate, subject to applicable State laws.
											255.Social Security
				Investment Board
									(a)EstablishmentThere is established within the Social
				Security Administration a Social Security Investment Board (in this Act
				referred to as the Board).
									(b)CompositionThe Board shall be composed of—
										(1)2 members from the private sector appointed
				by the President, of whom 1 shall be designated by the President as
				Chairman;
										(2)the Secretary of the Treasury;
										(3)the Chairman of the Federal Reserve Board;
				and
										(4)the Chairman of the Securities and Exchange
				Commission.
										(c)Advice and
				consentAppointments under
				subsection (b)(1) shall be made by and with the advice and consent of the
				Senate.
									(d)Membership
				requirementsMembers of the
				Board appointed under subsection (b)(1) shall have substantial experience,
				training, and expertise in finance, investments, or insurance.
									(e)Length of
				appointments
										(1)TermsA member of the Board appointed under
				subsection (b)(1) shall be appointed for a term of 6 years, except that of the
				members first appointed under subsection (b)(1)—
											(A)the Chairman shall be appointed for a term
				of 6 years; and
											(B)the remaining member shall be appointed for
				a term of 3 years.
											(2)Vacancies
											(A)In
				generalA vacancy on the
				Board shall be filled in the manner in which the original appointment was made
				and shall be subject to any conditions that applied with respect to the
				original appointment.
											(B)Completion of
				termAn individual chosen to
				fill a vacancy shall be appointed for the unexpired term of the member
				replaced.
											(3)ExpirationThe term of any member shall not expire
				before the earlier of—
											(A)the date on which the member’s successor
				takes office; or
											(B)1 year after the member’s term is scheduled
				to expire.
											(f)DutiesThe Board shall—
										(1)maintain SAFE Accounts and the SAFE
				Investment Fund in the same manner as the Thrift Savings Accounts and the
				Thrift Savings Fund are maintained by the Thrift Savings Board;
										(2)review and approve the budget of the
				Board;
										(3)establish policies for the administration
				of this part; and
										(4)carry out any other duties specified under
				this part.
										(g)Administrative
				provisions
										(1)In
				generalThe Board may—
											(A)adopt, alter, and use a seal;
											(B)direct the Executive Director to take such
				action as the Board considers appropriate to carry out the provisions of this
				part and the policies of the Board;
											(C)upon the concurring votes of 4 members,
				remove the Executive Director from office for good cause shown; and
											(D)take such other actions as may be necessary
				to carry out the functions of the Board.
											(2)MeetingsThe Board shall meet—
											(A)not less than once each month; and
											(B)at additional times at the call of the
				Chairman.
											(3)Exercise of
				powers
											(A)In
				generalExcept as provided in
				paragraph (1)(C), the Board shall perform the functions and exercise the powers
				of the Board on a majority vote of a quorum of the Board. Three members of the
				Board shall constitute a quorum for the transaction of business.
											(B)VacanciesA vacancy on the Board shall not impair the
				authority of a quorum of the Board to perform the functions and exercise the
				powers of the Board.
											(h)Compensation
										(1)In
				generalEach member of the
				Board who is not an officer or employee of the Federal Government shall be
				compensated at the daily rate of basic pay for level IV of the Executive
				Schedule for each day during which such member is engaged in performing a
				function of the Board.
										(2)ExpensesA member of the Board shall be paid travel,
				per diem, and other necessary expenses under subchapter I of chapter 57 of
				title 5, United States Code, while traveling away from such member’s home or
				regular place of business in the performance of the duties of the Board.
										(i)Appointment of
				Executive Director
										(1)In
				generalThe Board shall
				appoint, without regard to the provisions of law governing appointments in the
				competitive service, an Executive Director by action agreed to by a majority of
				the members of the Board.
										(2)RequirementsThe Executive Director shall have
				substantial experience, training, and expertise in finance, investments, and
				insurance.
										(3)DutiesThe Executive Director shall—
											(A)carry out the policies established by the
				Board;
											(B)invest and manage the SAFE Investment Fund
				in accordance with the investment policies established by the Board;
											(C)administer the provisions this part;
				and
											(D)prescribe such regulations (other than
				regulations relating to fiduciary responsibilities) as may be necessary for the
				administration of this part.
											(4)Administrative
				authorityThe Executive
				Director may—
											(A)appoint such personnel as may be necessary
				to carry out the provisions of this part;
											(B)subject to approval by the Board, procure
				the services of experts and consultants under section 3109 of title 5, United
				States Code;
											(C)secure directly from an executive agency,
				the United States Postal Service, or the Postal Rate Commission any information
				necessary to carry out the provisions of such part and the policies of the
				Board;
											(D)make such payments out of sums described in
				subsection (l) as the Executive Director determines are necessary to carry out
				the provisions of such part and the policies of the Board;
											(E)accept and use the services of individuals
				employed intermittently in the Government service and reimburse such
				individuals for travel expenses, as authorized by section 5703 of title 5,
				United States Code, including per diem as authorized by section 5702 of such
				title;
											(F)except as otherwise expressly prohibited by
				law or the policies of the Board, delegate any of the Executive Director’s
				functions to such employees under the Board as the Executive Director may
				designate and authorize such successive redelegations of such functions to such
				employees under the Board as the Executive Director may consider to be
				necessary or appropriate; and
											(G)take such other actions as are appropriate
				to carry out the functions of the Executive Director.
											(j)Discharge of
				responsibilitiesThe members
				of the Board shall discharge their responsibilities solely in the interest of
				SAFE Account holders and beneficiaries under this part.
									(k)Annual
				independent auditThe Board
				shall annually engage an independent qualified public accountant to audit the
				activities of the Board.
									(l)Source of
				FundsPayments authorized
				under this section shall be paid from administrative fees charged in accordance
				with section 253(c).
									(m)Submission of
				budget to CongressThe Board
				shall prepare and submit to the President, and, at the same time, to the
				appropriate committees of Congress, an annual budget of the expenses and other
				items relating to the Board which shall be included as a separate item in the
				budget required to be transmitted to Congress under section 1105 of title 31,
				United States Code.
									(n)Submission of
				legislative recommendationsThe Board may submit to the President, and,
				at the same time, shall submit to each House of Congress, any legislative
				recommendations of the Board relating to any of its functions under this part
				or any other provision of
				law.
									.
					(b)Effective date
			 and notice requirements
					(1)Effective
			 dateThe amendments made by
			 this section shall apply to designations of accounts made with respect to
			 payroll periods beginning on or after the date of the enactment of this
			 Act.
					(2)Notice
			 requirements
						(A)In
			 generalNot later than
			 January 1, 2009, the Commissioner of Social Security shall—
							(i)send to the last known address of each
			 eligible individual a description of the program established by the amendments
			 made by this section, that shall be written in the form of a pamphlet in
			 language that may be readily understood by the average worker;
							(ii)provide for toll-free access by telephone
			 from all localities in the United States and access by the Internet to the
			 Social Security Administration through which individuals may obtain information
			 and answers to questions regarding such program; and
							(iii)provide information to the media in all
			 localities of the United States about such program and such toll-free access by
			 telephone and access by Internet.
							(B)Eligible
			 individualFor purposes of
			 this paragraph, the term eligible individual means an individual
			 who, as of the date of the pamphlet sent pursuant to subparagraph (A), is
			 indicated within the records of the Social Security Administration as being
			 credited with 1 or more quarters of coverage under
			 section
			 213 of the Social Security
			 Act (42
			 U.S.C. 413).
						(C)Matters to be
			 includedThe Commissioner of
			 Social Security shall include with the pamphlet sent to each eligible
			 individual pursuant to subparagraph (A)—
							(i)a statement of the number of quarters of
			 coverage indicated in the records of the Social Security Administration as of
			 the date of the description as credited to such individual under section 213 of
			 such Act and the date as of which such records may be considered accurate;
			 and
							(ii)the number for toll-free access by
			 telephone established by the Commissioner pursuant to subparagraph
			 (A)(ii).
							102.Adjustments to
			 primary insurance amounts under part A of
			 title II of the Social Security Act for investing workers with
			 SAFE accounts
				(a)In
			 generalSection 215 of the
			 Social Security Act (42 U.S.C. 415) is
			 amended by adding at the end the following:
					(j)Adjustment of primary
		  insurance amount in relation to deposits made to SAFE
		  Accounts(1)Except as provided in paragraph (2), an
				individual’s primary insurance amount as determined in accordance with this
				section (before adjustments made under subsection (i)) shall be equal
				to—
								(A)the amount which would be so determined
				without the application of this subsection, multiplied by
								(B)1
				minus the ratio of—
									(i)the sum of—
										(I)the total of all amounts which have been
				credited pursuant to section 252(b) to the SAFE Account held by such
				individual; plus
										(II)accrued interest on such amounts compounded
				annually up to the date of initial benefit entitlement based on the earning of
				the individual’s SAFE Account, assuming an interest rate equal to the projected
				interest rate of the Federal Old-Age and Survivors Trust Fund; to
										(ii)the expected present value of all future
				benefits paid based on the individual’s earnings, as of the date of initial
				benefit entitlement based on such earnings, assuming future mortality and
				interest rates for the Federal Old-Age and Survivors Trust Fund used in the
				intermediate projections of the most recent Board of Trustees report under
				section 201.
									(2)In the case of an individual who becomes
				entitled to disability insurance benefits under section 223, such individual’s
				primary insurance amount shall be determined without regard to paragraph
				(1).
							.
				(b)Conforming
			 amendment to Railroad Retirement Act of 1974Section 1 of the Railroad Retirement Act of
			 1974 (45 U.S.C.
			 231) is amended by adding at the end the following:
					
						(s)In applying applicable provisions of the
				Social Security Act for purposes of
				determining the amount of the annuity to which an individual is entitled under
				this Act, section 215(j) of the Social Security
				Act and part B of title II of such Act shall be
				disregarded.
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply with respect to computations and recomputations of
			 primary insurance amounts occurring after December 31, 2007.
				103.Minimum Social
			 Security benefitSection 215
			 of the Social Security Act
			 (42 U.S.C.
			 415), as amended by section 102, is amended by adding at the
			 end the following:
				(k)Minimum monthly
		  insurance benefit(1)Notwithstanding the
				preceding provisions of this section—
							(A)the primary insurance amount of any
				individual who initially becomes eligible for old-age insurance benefits or
				dies (before becoming eligible for such benefits) for a month beginning after
				December 31, 2024, shall be equal to the greater of—
								(i)the primary insurance amount
				determined under this section (without regard to this subsection), or
								(ii)1/12 of the
				applicable percentage of the income official poverty line (as defined by the
				Office of Management and Budget, and revised annually in accordance with
				section 673(2) of the Omnibus Budget Reconciliation Act of 1981), and
								(B)any recomputation of the primary
				insurance amount of a qualified individual shall not result in a primary
				insurance amount less than the primary insurance amount as in effect
				immediately prior to such recomputation.
							(2)For purposes of this subsection, the
				applicable percentage shall be 135 percent reduced by 1.35 percentage points
				for each quarter of coverage of the qualified individual less than 140.
						(3)In the case of an individual who becomes
				entitled to disability insurance benefits under section 223, such individual’s
				primary insurance amount shall be determined without regard to paragraph
				(1).
						.
			104.Tax treatment of
			 investment-based social security
				(a)In
			 general
					(1)In
			 generalSubchapter F of
			 chapter 1 of the Internal Revenue Code of 1986 (relating to exempt
			 organizations) is amended by adding at the end the following new part:
						
							IXInvestment-based
				social security 
								
									Sec. 530A. Investment-based
				  social security.
								
								530A.Investment-based social security
									(a)General
				ruleThe SAFE Investment Fund
				and each SAFE Account are exempt from taxation under this subtitle.
				Notwithstanding the preceding sentence, a personal social security savings
				account is subject to the taxes imposed by section 511 (relating to imposition
				of tax on unrelated business income of charitable, etc. organizations).
									(b)Distributions
										(1)Federal annuity
				paymentAny Federal annuity
				payment (as defined under section 254(b)(1) of the Social Security Act) shall
				be treated as a social security benefit for purposes of section 86.
										(2)Distribution of
				excess assetsAny
				distribution from a SAFE Account under section 254(b)(3) of the Social Security
				Act shall be includible in gross income under rules under section 72.
										(c)DefinitionsFor purposes of this section—
										(1)SAFE
				AccountThe term SAFE
				Account means an account established under section 252(a) of the
				Social Security Act.
										(2)SAFE Investment
				FundThe term SAFE
				Investment Fund means the fund established under section 253 of the
				Social Security
				Act.
										.
					(2)Clerical
			 amendmentThe table of parts
			 for subchapter F of chapter 1 of such Code is amended by adding after the item
			 relating to part VIII the following new item:
						
							
								Part IX. Investment-based social
				security.
							
							.
					(b)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2007.
				105.Study on use of
			 private annuities for SAFE account distributions
				(a)In
			 generalThe Social Security
			 Investment Board shall conduct a study on the use of annuities provided by
			 private-sector financial institutions for the distribution of SAFE account
			 funds under section 254 of the Social Security Act.
				(b)ReportNot later than 3 years after the date of
			 the enactment of this Act, the Social Security Investment Board shall submit to
			 the Committee on Finance of the Senate and the Committee on Ways and Means of
			 the House of Representatives a report describing the results of the study under
			 subsection (a).
				106.Study regarding
			 financial literacy
				(a)Study
					(1)In
			 generalThe Social Security
			 Investment Board shall conduct a thorough study of all matters relating to
			 programs to increase the financial literacy of Americans.
					(2)Matters
			 studiedThe matters studied
			 by the Social Security Investment Board shall include—
						(A)existing Federal and non-Federal financial
			 literacy programs, including a review and performance evaluation of such
			 programs;
						(B)the coordination of existing Federal and
			 non-Federal financial education efforts; and
						(C)ideas for new public initiatives to
			 increase the financial literacy of all Americans.
						(b)RecommendationsThe Social Security Investment Board shall
			 develop recommendations on—
					(1)streamlining existing financial literacy
			 programs;
					(2)increasing financial literacy for all
			 Americans; and
					(3)new avenues for public-private partnerships
			 in financial literacy.
					(c)ReportNot later than 6 months after the date of
			 the enactment of this Act, the Social Security Investment Board shall submit a
			 report to the President and to Congress which shall contain a detailed
			 statement of the findings and conclusions of the Social Security Investment
			 Board, together with its recommendations for such legislation and
			 administrative actions as it considers appropriate.
				IIDebt-based social security
			AAdjustments
				201.Modification to
			 retirement ageSection
			 216(l)(1) of the Social Security Act (42 U.S.C. 416(l)(1)) is amended—
					(1)by striking and at the end
			 of subparagraph (D);
					(2)by inserting and before January 1,
			 2025, after December 31, 2021, in subparagraph
			 (E);
					(3)by striking the period at the end of
			 subparagraph (E) and by inserting ; and; and
					(4)by adding at the end the following:
						
							(F)with respect to an individual who attains
				early retirement age after December 31, 2024, 68 years of
				age.
							.
					202.Modification of PIA
			 factors to reflect changes in life expectancySection 215(a)(1)
			 of the Social Security Act
			 (42 U.S.C.
			 415(a)(1)(B)) is amended by redesignating subparagraph (D) as
			 subparagraph (F) and by inserting after subparagraph (C) the following:
					
						(D)(i)For individuals who initially become
				eligible for old-age insurance benefits in any calendar year after 2025, each
				of the percentages under clauses (i), (ii), and (iii) of subparagraph (A) shall
				be multiplied by the applicable factor for such year with respect to each year
				after 2025 and before the year following the year of initial
				eligibility.
							(ii)For purposes of clause (i), the term
				applicable factor means the actuarial number, expressed as a
				percentage and determined by the Commissioner of Social Security after taking
				into account the actuarial reduction under section 202(q) (without regard to
				the amendments made by section 203 of the Saving Social Security Act of 2008),
				representing the historical increase in longevity of life for the most recent
				year.
							(E)For any individual who initially becomes
				eligible for disability insurance benefits in any calendar year after 2025, the
				primary insurance amount for such individual shall be equal to the greater
				of—
							(i)such amount as determined under this
				paragraph, or
							(ii)such amount as determined under this
				paragraph without regard to subparagraph (D)
				thereof.
							.
				203.Actuarial adjustment
			 for retirements
					(a)In
			 generalSection 202(q) of
			 the Social Security Act
			 (42 U.S.C.
			 402(q)) is amended—
						(1)in paragraph (1)(A), by striking
			 5/9 and inserting the applicable
			 old-age benefit fraction (determined under paragraph (12)(A)), and by
			 striking 25/36 and inserting the
			 applicable spousal benefit fraction (determined under paragraph
			 (12)(B)); and
						(2)by adding at the end the following:
							
								(12)For purposes of paragraph (1)(A)—
									(A)the applicable old-age benefit
				fraction for an individual who attains the age of 62 in—
										(i)any year before 2026, is
				5/9;
										(ii)2026, is 7/12;
										(iii)2027, is 11/18;
										(iv)2028, is 23/36;
										(v)2029, is 2/3;
				and
										(vi)2030 or any succeeding year, is
				25/36; and
										(B)the applicable spousal benefit
				fraction for an individual who becomes eligible for wife’s or husband’s
				insurance benefits in—
										(i)any year before 2026, is
				25/36;
										(ii)2026, is 13/18;
										(iii)2027, is 27/36;
										(iv)2028, is 7/9;
										(v)2029, is 29/36;
				and
										(vi)2030 or any succeeding year, is
				5/6.
										.
						(b)Months beyond
			 first 36 monthsSection
			 202(q) of such Act (42 U.S.C. 402(q)) (as amended
			 by subsection (a)) is amended—
						(1)in paragraph (9)(A), by striking
			 five-twelfths and inserting the applicable fraction
			 (determined under paragraph (13)); and
						(2)by adding at the end the following:
							
								(13)For purposes of paragraph (9)(A), the
				applicable fraction for an individual who becomes eligible for
				old-age, wife’s, or husband’s insurance benefits in—
									(A)any year before 2026, is
				5/12;
									(B)2026, is 16/36;
									(C)2027, is 16/36;
									(D)2027, is 17/36;
									(E)2028, is 17/36;
				and
									(F)2029 or any succeeding year, is
				1/2.
									.
						(c)EligibilitySection 202(q) of such Act (as amended by
			 the preceding provisions of this section) is amended further by adding at the
			 end the following new paragraph:
						
							(14)For purposes of this subsection, an
				individual shall be deemed eligible for a benefit for a month if, upon filing
				application therefor in such month, such individual would be entitled to such
				benefit for such
				month.
							.
					(d)Effective
			 dateThe amendments made by
			 this subsection shall apply to individuals who, in connection with old-age,
			 wife’s, and husband’s insurance benefits under title II of the
			 Social Security Act, become eligible
			 for such benefits (within the meaning of section 202(q)(14) of such Act (as
			 amended by this subsection)) in years after 2025.
					BMaintenance of social security trust
			 funds
				211.Maintenance of
			 adequate balances in the social security trust funds
					(a)In
			 GeneralSection 201 of the
			 Social Security Act (42 U.S.C. 401) is amended by adding at the end the
			 following new subsection:
						
							(o)In addition to amounts otherwise
				appropriated under the preceding provisions of this section to the Trust Funds
				established under this section, there is hereby appropriated for each fiscal
				year to each of such Trust Funds, from amounts in the general fund of the
				Treasury not otherwise appropriated, such sums as may be necessary from time to
				time to maintain the balance ratio (as defined in section 709(b)) of such Trust
				Fund, for the calendar year commencing during such fiscal year, at not less
				than 100 percent. The sums to be appropriated under the preceding sentence
				shall be determined by the Commissioner of Social Security and certified by the
				Commissioner to each House of the Congress not later than October 1 of such
				fiscal year. In making such determination and certification, the Commissioner
				shall use the intermediate actuarial assumptions used by the Board of Trustees
				of the Trust Funds in its most recent annual report to the Congress prepared
				pursuant to subsection (c)(2). The Commissioner shall also transmit a copy of
				any such certification to the Secretary of the Treasury, and upon receipt
				thereof, such Secretary shall promptly take appropriate actions in accordance
				with the
				certification.
							.
					(b)Effective
			 DateThe amendment made by
			 subsection (a) shall apply with respect to fiscal years beginning after the
			 date of the enactment of this Act.
					
